Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on April 4, 2022 amends claim 29.  Claims 1-34 are pending.

Response to Arguments
The second clause of independent claim 29 recites:  “the electronic controller being configured to receive a signal from one or more sensor sensors regarding a roll angle of the human-powered vehicle and a vehicle speed of the human- powered vehicle,”
With respect to the second clause of independent claim 29, the Applicant argued that “A signal from one or more sensors” can mean a signal from each of multiple sensors, for example, with different sensors measuring roll angle and vehicle speed and sending out their own signals.”  Examiner maintains that a signal is singular and corresponds to one signal.  If Applicant wishes to mean a signal from each of multiple sensors, the claim should have recited “A signal from each of one or more sensors” (emphasis denoted in italics).  Furthermore, the Applicant has failed to provide any evidence from the specification to support the amendment made in the second clause, “the electronic controller being configured to receive a signal from one or more sensors regarding a roll angle of the human-powered vehicle and a vehicle speed of the human- powered vehicle”.  Based on the foregoing reasons, the Examiner maintains the rejection under 35 U.S.C. 112 (b), second paragraph.
The fourth clause of claim 29 recites:  “the electronic controller determining that the human-powered vehicle is in the turning state when the roll angle is greater than or equal to a first roll angle and the vehicle speed is greater than or equal to a first speed.”
With respect to the fourth clause of claim 29, Applicant states that the term “turning state” is the term “chosen by Applicant for the state when the roll angle is greater than or equal to a first roll angle and the vehicle speed is greater than or equal to a first speed.”  Thus, the Applicant merely recites the amendment.  Without providing support from the specification to substantiate his conclusions, the Applicant further states that “The first roll angle and the first speed are thresholds, and one of ordinary skill in the art would understand how to set these thresholds and that these thresholds may differ for different human-powered vehicles.”  Applicant has yet to provide a clear definition of the term “turning state” from the specification.  Nor has the Applicant provided support from the specification that explains how the first roll angle and the first speed is determined.  Absent the foregoing, the Applicant disagrees that one of ordinary would understand how to set these thresholds and that these thresholds may differ for different human-powered vehicles, as alleged by the Applicant.
 With respect to independent claim 30, the Applicant argued that “in claim 29, the "turning state" is the term chosen by Applicant for the state when the map data indicates that the human-powered vehicle is traveling along a curve.  Applicant further respectfully submits that the determination of the turning state is made based on whether the vehicle is traveling along a curve according to the map data, and that one of ordinary skill in the art would understand how to determine whether map data indicates a curve.  While the Applicant argued that a vehicle is traveling along a curve according to map data, the Examiner notes that the argument has nothing to do with determining that the human-powered vehicle is in a turning state.  Examiner previously stated that the instant application does not provide a clear definition of “turning state” so it would be impossible for the electronic controller to determine that a human-powered vehicle is in a turning state when map data indicates that the human-powered vehicle is traveling along a curve.  
With respect to independent claim 30, the Applicant stated that paragraphs [0096] and [0121] explain that the map data may indicate that the road is straight or the road is curved.  Applicant argued that if the map data indicated that the road is curved, then the vehicle would be in the "turning state" as recited in claim 30 ("the electronic controller determining that the human-powered vehicle is in the turning state when the map data indicates that the human- powered vehicle is traveling along a curve").  Examiner notes that the Applicant has mischaracterized what is actually disclosed in the specification at [0096] and [0121] when he states that “If the map data indicated that the road is curved, then the vehicle would be in the "turning state".  While [0096] may state that the electronic controller 52 changes the predetermined speed VA in correspondence with the information of the road in the map data (road is straight or the road is curve), nowhere does [0096] disclose that if the map data indicates that the road is curved, then the vehicle would be in a turning state.  While [0121] may state that the electronic controller 52 can recognize information of the road on which the current human-powered vehicle 10 is traveling, nowhere does paragraph [0121] disclose that if the map data indicates that the road is curved, then the vehicle would be in a turning state.  
With respect to the rejection of claim 1 under 35 U.S.C. 103, the Applicant states the following:  
“Applicant respectfully submits that, in claim 1, the "predetermined speed" is a threshold that determines when an assist motor is driven in correspondence with a human drive force.  The electronic controller is "configured to vary the predetermined speed in correspondence with at least one of a state of the human-powered vehicle and a state of a road on which the human-powered vehicle travels." In other words, the electronic controller is configured to vary the predetermined speed threshold which determines use of the assist motor. The prior art, in any combination, does not teach or suggest this feature.”
The Examiner had previously stated that Searles, at [0031], teaches “the electronic controller being further configured to vary the predetermined speed in correspondence with at least one of a state of the human-powered vehicle and a state of a road on which the human-powered vehicle travels”, as recited in the second clause of claim 1.  Examiner referenced Searles, at paragraph [0031], and Kim, at [0029].  Searles at [0031] discloses that the controller may reduce the drive of the electronic motor in response to detecting that the speed of the cycle has risen to a threshold speed, that the motor drive may be reduced when a threshold speed is reached, and that the threshold may be set slightly below the maximum allowable speed and the motor drive may be reduced gradually to zero so that the motor drive is stopped by the time the cyclist reaches the maximum speed.  Further, as was previously stated by the Examiner, Kim at [0097] discloses automatically adjusting speed using an ADAS 11 or advanced driver assist system for maintaining a safety distance that includes an adaptive cruise control function, smart cruise control function, and a traffic jam assist function.  Kim at [0097] discloses that the smart cruise control function for recognizing distance to a front side and the traffic jam assist function of maintaining a certain distance from a transportation means in the front side in an urban congested area allows the vehicle to automatically adjust speed to automatically maintain a safety distance.  The Examiner notes that the ADAS with its smart cruise control function and traffic jam assist function recognizes frontal distance and varies or adjusts speed in conjunction with traffic or congestion.
In response to Applicant’s argument that “there is no disclosure in Searles that the speed threshold for determining use of the assist motor is every adjusted”, the Examiner refers to Applicant back to Kim at [0097] which teaches that the speed of a vehicle is automatically adjusted.  Searles at [0031] discloses that the controller may reduce the drive of the electric motor.  Examiner notes that reducing the drive of the motor corresponds to varying the speed of a vehicle.  Therefore, the combination of Kim and Searles teaches what is recited in the second clause of claim 1.
Applicant argues that “the threshold that Kim uses to control its motor is a threshold distance to another vehicle, not a threshold speed as recited in claim 1.”  Applicant further argues by stating that, “In other words, Kim maintains the same distance from the other vehicle by increasing or decreasing the drive of the motor to keep that threshold distance.”  Applicant further argues that “Searles and Kim, in any combination, do not teach or suggest varying a predetermined speed threshold which is used to determine whether the motor is drive.”  Contrary to the foregoing arguments made by the applicant, as was previously stated above, Kim at [0097] discloses an ADAS or advanced driver assist system for automatically adjusting speed.  Examiner notes that the second clause of claim 1 does not recite a predetermined speed threshold; instead, it recites a predetermined speed.  Applicant has mischaracterized both what is disclosed in Kim and what is recited in claim 1 in an attempt to persuade the Examiner.  The Applicant should also understand that speed is controlled by a motor and that increasing or reducing the drive of that motor determines whether the speed is increased or reduced.
Based on the foregoing reasons, the Examiner maintains the rejections under 35 U.S.C. 103 based on the cited prior art references as shown in detail in the following claim rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29-30 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites the limitation: “the electronic controller being configured to receive a signal from one or more sensors regarding a roll angle of the human-powered vehicle and a vehicle speed of the human-powered vehicle”.  It is unclear how a signal can be received from more than one sensor when there is only a single signal being received.  Furthermore, it is unclear how a signal regarding a roll angle and a vehicle speed is generated.  The Examiner requests the Applicant to provide evidence from the specification to support the claimed limitation.
Claim 29 recites the limitation:  “the electronic controller determining that the human-powered vehicle is in the turning state when the roll angle is greater than or equal to a first roll angle and the vehicle speed is greater than or equal to a first speed”.   It is unclear how speed is used to determine whether the human-powered vehicle is in a turning state.  Absent a clear definition of the term “turning state” in the specification, it is unclear how the roll angle and speed is used to determine whether the vehicle is in a “turning state”.  Furthermore, it is unclear from a reading of the specification how the first roll angle and the first speed is determined.  Based on the foregoing, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 30 recites the limitation:  “the electronic controller determining that the human-powered vehicle is in the turning state when the map data indicates that the human-powered vehicle is traveling along a curve”.  Absent a clear definition of the term “turning state” or details of what is meant by the map data indicating that the human-powered vehicle is traveling along a curve, it is unclear how an electronic controller could determine that a human-powered vehicle is in a turning state when map data indicates that the vehicle is traveling along a curve.  The specification is devoid of any details regarding how the recited determination is accomplished.  Examiner notes that the human-powered vehicle may be positioned in a straight state instead of a turning state while the vehicle is traveling along a curve.  For example, the human-powered vehicle may enter and leave a plurality of straight and turning states while traveling along the curve.
Since the Examiner is unable to determine what each of claims 29-30 is directed to, an examination of the merits of claims 29-30 will need to be performed at a future date after appropriate amendments are made.  Applicant is requested to provide support from the specification for any amendments made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431).
Regarding independent claim 1, Searles teaches a human-powered vehicle control device comprising: an electronic controller configured to control a motor that assists in propulsion of a human-powered vehicle, (see Searles, at the Abstract, and at [0099], which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58 using current control) the electronic controller being further configured to drive the motor in correspondence with a human drive force upon determining a traveling speed of the human-powered vehicle is less than a predetermined speed that is higher than 0 km/h, (see Searles at [0031] discloses that no electrical assistance is applied once the cycle reaches a given speed.  Searles at [0031] discloses that the controller reduces the drive of the motor in response to detecting that the speed of the cycle has risen to a threshold speed.  Searles at [0031] further discloses that to avoid the cyclist perceiving a sudden reduction in motor drive, the threshold may be set slightly below the maximum allowable speed and the motor drive may be reduced gradually to zero so that the motor drive is stopped by the time the cyclist reaches the maximum allowable speed; since the threshold is set slightly below the maximum allowable speed, Examiner notes that the threshold speed is higher than 0 km/h because it is set slightly below the maximum allowable speed.  Examiner maps the threshold speed to the predetermined speed.)
the electronic controller being further configured to vary the predetermined speed [in correspondence with at least one of a state of the human-powered vehicle and a state of a road on which the human-powered vehicle travels,] and the electronic controller being further configured to restrict assistance of the propulsion of the human-powered vehicle upon determining the traveling speed of the human-powered vehicle is greater than or equal to the predetermined speed (see Searles at [0031] which discloses that controller may reduce the drive of the electric motor in response to detecting that the speed of the cycle has risen to a threshold speed.  Examiner notes that speed is controlled by a motor and that reducing the drive of that motor reduces the speed of the vehicle.  Examiner notes that reducing the speed of the vehicle corresponds to varying the speed of the vehicle.)
Searles does not expressly disclose varying the predetermined speed in correspondence with at least one of a state of the human-powered vehicle and a state of a road.  In a related art, Kim teaches [varying the predetermined speed] in correspondence with at least one of a state of the human-powered vehicle and a state of a road (see Kim at [0029] which discloses use of a two-wheeled vehicle such as an electric bicycle as a transportation means; see Kim at [0097] which discloses an ADAS 11 which includes a smart cruise control function, traffic jam assist function, and an adaptive high beam function for automatically maintaining safety distance and recognizing distance in front of a vehicle for automatically adjusting speed and maintaining a safety distance in traffic or congestion.)
Examiner maps the traffic encountered by the vehicle to the state of the human-powered vehicle.  Examiner considers traffic to be “a state of the human-powered vehicle” because it is one of the states the human-powered vehicle may be subjected to while it is traveling.   Therefore it is reasonable to interpret traffic as a state of the human-powered vehicle.  Alternatively, Examiner could have mapped the traffic to “state of a road” as recited in claim 1 since it is associated with road congestion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with at least one of a state of the human-powered vehicle and a state of a road, as taught by Kim.  
One would have been motivated to make such a modification to maintain a safe distance in front of a vehicle while driving in traffic in congested areas, as suggested by Kim at [0097].  
	Regarding claim 2, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the state of the human-powered vehicle includes a first state and a second state that differs from the first state, and the electronic controller is further configured to set the predetermined speed to a first predetermined speed while the human-powered vehicle is in the first state, and the electronic controller is further configured to set the predetermined speed to a second predetermined speed that is lower than the first predetermined speed while the human-powered vehicle is in the second state (see Kim at [0097] which discloses that a smart cruise control function can recognize distance in front of a vehicle and automatically adjust speed and maintain a safety distance in traffic or congestion.  Examiner notes that speed is reduced from a first predetermined speed (a higher speed) to a second predetermined speed (a lower speed) when traffic or congestion is encountered.  Examiner maps the traffic encountered by the vehicle to the state of the human-powered vehicle.  Examiner maps a light traffic situation to the first state and a heavy traffic situation to the second state).
	Regarding claim 3, the modified Searles teaches the human-powered vehicle control device according to claim 2, wherein the first predetermined speed is a fixed value (see Kim at [0097] which discloses the use of an adaptive or smart cruise control function which automatically adjusts speed depending on traffic conditions; Examiner notes that when using cruise control, speed is changed from a first fixed value to another fixed value.)
Regarding claim 4, the modified teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is further configured not to drive the motor upon determining the human-powered vehicle is traveling at a traveling speed exceeding the predetermined speed (see Searles at [0030] which discloses that for safety considerations, the drive of the electric motor is controlled so that no electric assistance is applied when the speed is above a certain maximum speed).
Regarding claim 5, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the state of the human-powered vehicle includes at least one of a state of the traveling speed of the human-powered vehicle, a state of an angle of the human-powered vehicle, a state of a handlebar steering angle of the human-powered vehicle, and a turning state of the human-powered vehicle (see Searles at [0031] which discloses that controller may reduce the drive of the electric motor in response to detecting that the speed of the cycle has risen to a threshold speed; Examiner notes that the state in which speed is reduced is when the traveling speed reaches a particular threshold speed).

Regarding claim 31, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to vary the predetermined speed in correspondence with the state of the human-powered vehicle, and the state of the human-powered vehicle includes a state of the traveling speed of the human-powered vehicle (see Searles at [0031] which discloses that the controller reduces the drive of the motor in response to detecting that the speed of the cycle has risen to a threshold speed.  Searles at [0031] further discloses that to avoid the cyclist perceiving a sudden reduction in motor drive, the threshold may be set slightly below the maximum allowable speed and the motor drive may be reduced gradually to zero so that the motor drive is stopped by the time the cyclist reaches the maximum allowable speed; since the threshold is set slightly below the maximum allowable speed, Examiner notes that the threshold speed is higher than 0 km/h because it is set slightly below the maximum allowable speed.  Examiner maps the threshold speed to the predetermined speed.  Also, see Kim at [0029] which discloses use of a two-wheeled vehicle such as an electric bicycle as a transportation means; see Kim at [0097] which discloses that a smart cruise control function can recognize distance in front of a vehicle and automatically adjust speed and maintain a safety distance in traffic or congestion.  Examiner notes that the set speed of the cruise control is varied based on the traveling speed and that the traveling speed changes based on the traffic conditions encountered by the vehicle.  Examiner notes that the set speed which corresponds to threshold speed maps to the recited predetermined speed.)

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Ro (US 2016/0332532).
Regarding claim 6, the modified Searles teaches a human-powered vehicle control device according to claim 1 (as was previously mentioned see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly teach wherein the electronic controller is further configured to vary the predetermined speed in correspondence with the traveling speed of the human-powered vehicle and at least one of a handlebar steering angle of the human-powered vehicle and an angle of the human- powered vehicle.  In a related art, Ro teaches wherein the electronic controller is further configured to vary the predetermined speed in correspondence with the traveling speed of the human-powered vehicle and at least one of a handlebar steering angle of the human-powered vehicle and an angle of the human- powered vehicle (see Ro, at [0011] and at [0028], which discloses that an the electric transfer apparatus may be an electric bicycle, electrical motorcycle, or an electric vehicle, that a controller 150 controls the electric transfer apparatus based on sensed information, and that when the inclination angle exceeds a predetermined value, the controller 150 may control the battery pack 110 to output a higher voltage to the driver 160 to increase speed/acceleration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with the traveling speed of the human-powered vehicle and an angle of the human-powered vehicle, as taught by Ro.  
One would have been motivated to make such a modification to automatically increase speed/acceleration when the bicycle senses exceeding an inclination angle, as suggested by Ro at [0028].  
Regarding claim 7, the modified Searles teaches the human-powered vehicle control device according to claim 5, but does not expressly teach wherein the angle of the human-powered vehicle includes at least one of a yaw angle, a pitch angle, and a roll angle, which, in a related art, Ro teaches. (see Ro at [0028] disclosing an inclination angle; Examiner maps inclination angle to pitch angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles such that the angle of the human-powered vehicle includes a pitch angle, as taught by Ro.  
One would have been motivated to make such a modification to use an inclination angle to automatically increase speed/acceleration when the bicycle senses exceeding an inclination angle, as suggested by Ro at [0028].  
Regarding claim 8, the modified Searles teaches the human-powered vehicle according to claim 5, but does not expressly teach wherein the electronic controller is further configured to vary the predetermined speed in correspondence with the angle of the human-powered vehicle, which, in a related art, Ro teaches.  (See Ro at Figure 1 illustratively disclosing a FET gate driver 155, controlled by a motor controller 150, which drives a motor 160.  See Ro at [0028] which discloses that a controller 150 controls the electric transfer apparatus based on sensed information, that when the inclination angle exceeds a predetermined value, the controller 150 may control the battery pack 110 to output a higher voltage to the driver 160 to increase speed/acceleration.  Examiner notes that the controller varies the output voltage of the FET gate driver which is provided as a direct input to the motor.  Thus, the rotational speed of the motor will increase the speed of the vehicle as a function of the voltage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with an angle of the human- powered vehicle, as taught by Ro.  
One would have been motivated to make such a modification to automatically increase speed/acceleration when the bicycle senses exceeding an inclination angle, as suggested by Ro at [0028].  

Claims 9 and 15-18, 21-22, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Anderson (US 2017/0136842).
Regarding claim 9, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining a roll angle serving as the angle of the human- powered vehicle is less than a first roll angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the roll angle is greater than or equal to the first roll angle.  In a related art, Anderson teaches wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining a roll angle serving as the angle of the human- powered vehicle is less than a first roll angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the roll angle is greater than or equal to the first roll angle (see Anderson at [0129] which discloses that speed of the vehicle may be adjusted to maintain the vehicle at a roll angle, maximum roll angle, and/or maximum roll rate below a certain threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed as a function of a roll angle associated with an upcoming curve, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  
Regarding claim 15, the modified Searles teaches the human-powered vehicle control device according to claim 5, wherein the electronic controller is further configured to vary the predetermined speed during at least part of a period from a time point in which the turning state of the human- powered vehicle started until a time point in which the turning state ended (see Anderson at [0119] which discloses that during turns, the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Examiner notes that during turns, the speed is controlled or varied to match the turn radius.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed during at least part of a period from a time point in which the turning state of the human-powered vehicle started until a time point in which the turning state ended, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  
Regarding claim 16, modified Searles teaches the human-powered vehicle control device according to claim 5, wherein the electronic controller is further configured to vary the predetermined speed in correspondence with a stable state of the human-powered vehicle upon determining the human-powered vehicle is in the turning state (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Anderson at [0119] further discloses that the vehicle controller is used to avoid the production of undesirable disturbances when performing certain vehicular functions.  Examiner notes that using the vehicle controller, during turns, to operate the steering and engine throttle avoids the production of undesirable disturbances and allows the vehicle to reach a stable state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with a stable state of the human-powered vehicle upon determining the human-powered vehicle is in the turning state, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  
Regarding claim 17, modified Searles teaches the human-powered vehicle control device according to claim 16, wherein the electronic controller is further configured to vary the predetermined speed based on the stable state, which includes an oversteering state in which the human- powered vehicle is oversteering while in the turning state, an understeering state in which the human-powered vehicle is understeering while in the turning state, and a stable traveling state in which the oversteering or the understeering has been reduced (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Anderson at [0119] further discloses that the vehicle controller is used to avoid the production of undesirable disturbances when performing certain vehicular functions.  Examiner notes that the operation of the steering to optimally match the turn radius maps to the oversteering and understeering states while in the turning state.)
Regarding claim 18, modified Searles teaches the human-powered vehicle control device according to claim 17, wherein the electronic controller is further configured to vary the predetermined speed so that the stable state of the human-powered vehicle approaches the stable traveling state (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Anderson at [0119] further discloses that the vehicle controller is used to avoid the production of undesirable disturbances when performing certain vehicular functions.  Examiner notes that using the vehicle controller, during turns, to operate the steering and engine throttle avoids the production of undesirable disturbances and allows the vehicle to approach a stable traveling state from a stable state by way of optimally matching the turn radius to vehicle speed.)
Regarding claim 21, modified Searles teaches the human-powered vehicle control device according to claim 17, wherein the electronic controller is further configured not to vary the predetermined speed upon determining the stable state is the stable traveling state (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Examiner notes that when the turn radius is optimally matched with vehicle speed a stable traveling state has been reached.  Hence, at that point in time, no change in engine throttle or steering is needed and the predetermined speed is not varied.)
Regarding claim 22, modified Searles teaches the human-powered vehicle control device according to claim 16, wherein the electronic controller is further configured to calculate the stable state of the human-powered vehicle in correspondence with the traveling speed of the human-powered vehicle and at least one of a handlebar steering angle of the human-powered vehicle, an angle of the human-powered vehicle, and a wheelbase of the human-powered vehicle (see Anderson at [0119] which discloses that the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Anderson at [0119] further discloses that the vehicle controller is used to avoid the production of undesirable disturbances when performing certain vehicular functions.  Examiner notes that both steering and speed is controlled and optimized by the vehicle controller.  Examiner notes that the vehicle controller determines the optimal match of the speed and the steering leading to a stable state of the vehicle.)
Regarding claim 32, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to vary the predetermined speed in correspondence with the state of the human-powered vehicle, and the state of the human-powered vehicle includes a state of an angle of the human-powered vehicle (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60; see Anderson at [0129] which discloses that speed of the vehicle may be adjusted to maintain the vehicle at a roll angle, maximum roll angle, and/or maximum roll rate below a certain threshold value.  Examiner maps roll angle to the recited angle of the human-powered vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with the state of the human-powered vehicle, and the state of the human-powered vehicle includes a state of an angle of the human-powered vehicle, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  

Regarding claim 34, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to vary the predetermined speed in correspondence with the state of the human-powered vehicle, and the state of the human-powered vehicle includes a turning state of the human-powered vehicle (see Searles at [0031] which discloses that the controller reduces the drive of the motor in response to detecting that the speed of the cycle has risen to a threshold speed.  Examiner mapped the threshold speed to the predetermined speed.  Also, see Anderson at [0119] which discloses that during turns, the vehicle controller may operate the steering and engine throttle to optimally match available tum radius with vehicle speed and that it should be understood that speed, turning radius, and one or more suspension systems of the vehicle may be controlled to provide a desired amount of motion reduction in any direction.  Examiner maps turning radius to the recited turning state of the human-powered vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with the state of the human-powered vehicle, and the state of the human-powered vehicle includes a turning state of the human-powered vehicle, as taught by Anderson.  
One would have been motivated to make such a modification to reduce the centripetal acceleration in order to maintain a desired posture to which a vehicle is exposed while traversing an upcoming curve, as suggested by Anderson at [0129].  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) in view of Anderson (US 2017/0136842), and further in view of Graf (US 7,949,454).
Regarding claim 19, the modified Searles teaches the human-powered vehicle control device according to claim 17, (see Searles, at the Abstract) but does not expressly teach wherein the electronic controller is further configured to lower the predetermined speed upon determining the stable state is the understeering state.  In a related art, Graf teaches wherein the electronic controller is further configured to lower the predetermined speed upon determining the stable state is the understeering state (see Graf at the Abstract which discloses a method for stabilizing a vehicle in extreme driving situations, such that when understeering while cornering, multiple wheels are decelerated in order to reduce the driving speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to lower the predetermined speed upon determining the stable state is the understeering state, as taught by Graf.  
One would have been motivated to make such a modification to create a stabilization method and a corresponding device, by which the vehicle speed can be reduced while at the same time maintaining a maximally possible cornering force, as suggested by Graf at col. 1 lines 61-64.  
Regarding claim 20, the modified Searles teaches the human-powered vehicle control device according to claim 17, (see Searles, at the Abstract) but does not expressly teach wherein the electronic controller is further configured to raise the predetermined speed upon determining the stable state is the oversteering state.   In a related art, Graf teaches wherein the electronic controller is further configured to raise the predetermined speed upon determining the stable state is the oversteering state (see Graf at the Abstract which discloses a method for stabilizing a vehicle in extreme driving situations, such that when understeering while cornering, multiple wheels are decelerated in order to reduce the driving speed; Examiner notes that since the opposite of understeering is oversteering, the predetermined speed should be increased or raised).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to raise the predetermined speed upon determining the stable state is the oversteering state, as taught by Graf.  
One would have been motivated to make such a modification to create a stabilization method and a corresponding device, by which the vehicle speed can be reduced while at the same time maintaining a maximally possible cornering force, as suggested by Graf at col. 1 lines 61-64.  

Claims 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Deragarden et al. (US 2015/0314790).
Regarding claim 23, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly teach wherein the electronic controller is further configured to vary the predetermined speed to a predetermined speed that was set before being varied in the turning state upon determining the turning state of the human-powered vehicle has ended.  In a related art, Deragarden teaches wherein the electronic controller is further configured to vary the predetermined speed to a predetermined speed that was set before being varied in the turning state upon determining the turning state of the human-powered vehicle has ended (see Deragarden at [0003] which discloses that with advanced cruise control systems, often referred to as dynamic cruise control systems, the set speed of a vehicle may be changed for example in curves; Deragarden at [0041] discloses that a plurality of predetermined vehicle speed behavior models are pre-stored in the control unit.  [0042] further discloses that the control system may be adapted to the selected speed behavior model and that different cruise control strategies may be selected which include, for example, fixed speed, adaptive cruise control (ACC), eco-roll, speed deviation tolerances, and braking strategies in descents.  Examiner notes that a set speed associated with a corresponding cruise control strategy may be used for curves and when the vehicle has finished traveling through the curves, the vehicle will revert back to a speed behavior model stored in the control unit associated with the road prior to entering the curves.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed to a predetermined speed that was set before being varied in the turning state upon determining the turning state of the human-powered vehicle has ended, as taught by Deragarden.  
One would have been motivated to make such a modification to optimize fuel consumption, as suggested by Deragarden at the Abstract.  
Regarding claim 26, the modified Searles teaches the human-powered vehicle control device according to claim 1, (see Searles, at the Abstract) but does not expressly disclose wherein the electronic controller is further configured to vary the predetermined speed as the human-powered vehicle approaches a curve in the road.  In a related art, Deragarden teaches wherein the electronic controller is further configured to vary the predetermined speed as the human-powered vehicle approaches a curve in the road (see Deragarden at [0003] which discloses that with advanced cruise control systems, often referred to as dynamic cruise control systems, the set speed of a vehicle may be changed for example in curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed to a predetermined speed as the human-powered vehicle approaches a curve in the road, as taught by Deragarden.  
One would have been motivated to make such a modification to optimize safety, as suggested by Deragarden at the Abstract.  
Regarding claim 27, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly disclose further comprising storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller being further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle as the human-powered vehicle approaches a curve in the road or while the human-powered vehicle is in a turning state.  In a related art, Deragarden teaches further comprising storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller being further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle as the human-powered vehicle approaches a curve in the road or while the human-powered vehicle is in a turning state (see Deragarden at [0028] which discloses that memory is used to save changes in speed in order to be able to determine complex vehicle speed behavior models; see Deragarden at [0003] which discloses that with advanced cruise control systems, often referred to as dynamic cruise control systems, the set speed of a vehicle may be changed for example in curves.  Deragarden at [0003] further discloses that new speed limits are found in curves; Examiner maps the speed limits to encountering lower predetermined speeds compared to before entering the curves.  Deragarden at [0041] discloses that a plurality of predetermined vehicle speed behavior models are pre-stored in the control unit.  Examiner notes that the plurality of speed behavior models includes a plurality of speeds.  Examiner maps the plurality of speeds to the first, second, and third predetermined speeds.  Deragarden at [0042] further discloses that the control system may be adapted to the selected speed behavior model and that different cruise control strategies may be selected which include, for example, fixed speed, adaptive cruise control (ACC), eco-roll, speed deviation tolerances, and braking strategies in descents.  Examiner notes that memory is used to store and save changes in speed and that the speed behavior models are pre-stored in the control unit.  Examiner notes that a set speed associated with a corresponding cruise control strategy may be used for curves and when the vehicle has finished traveling through the curves and that this speed is lower than before entering the curve, and that the vehicle will revert back to a speed behavior model stored in the control unit associated with the road prior to entering the curves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles to provide storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller being further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle as the human-powered vehicle approaches a curve in the road or while the human-powered vehicle is in a turning state, as taught by Deragarden.  
One would have been motivated to make such a modification to optimize comfort and safety, as suggested by Deragarden at the Abstract.  
Regarding claim 28, the modified Searles teaches the human-powered vehicle control device according to claim 1, and an electronic controller (see Searles, at the Abstract, also see Searles, at [0099] disclosing a controller 60 for driving the motor 58 using current control by maintaining a current limit) but does not expressly disclose storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller is further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle.  In a related art, Deragarden teaches storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller is further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle (see Deragarden at [0028] which discloses that memory is used to save changes in speed in order to be able to determine complex vehicle speed behavior models; see Deragarden at [0002] which discloses that cruise control system may be adapted to maintain a set speed by using the brakes of the vehicle; Examiner maps the set speed to the third predetermined speed associated with a braking operation.  Deragarden at [0041] discloses that a plurality of predetermined vehicle speed behavior models are pre-stored in the control unit.  Examiner notes that the plurality of speed behavior models includes a plurality of speeds.  Examiner maps the plurality of speeds to the first, second, and third predetermined speeds.  Deragarden at [0042] further discloses that the control system may be adapted to the selected speed behavior model and that different cruise control strategies may be selected which include, for example, fixed speed, adaptive cruise control (ACC), eco-roll, speed deviation tolerances, and braking strategies in descents.  Examiner notes that memory is used to store and save changes in speed and that the speed behavior models are pre-stored in the control unit.  Examiner maps the memory to storage.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles to provide storage having first, second and third predetermined speeds prestored as the predetermined speed, the second predetermined speed is lower than the first predetermined speed, and the third predetermined speed differs from the second predetermined speed; and the electronic controller is further configured to set the predetermined speed to the third predetermined speed upon determining a braking operation is performed on the human-powered vehicle, as taught by Deragarden.  
One would have been motivated to make such a modification to optimize comfort and safety, as suggested by Deragarden at the Abstract.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Tetsuka (US 2019/0016409).
Regarding claim 24, the modified Searles teaches the human-powered vehicle control device according to claim 1, (see Searles at the Abstract) but does not expressly disclose wherein the electronic controller is further configured to vary the predetermined speed in correspondence with a road surface resistance of the road.  In a related art, Tetsuka teaches wherein the electronic controller is further configured to vary the predetermined speed in correspondence with a road surface resistance of the road (see Tetsuka at [0123] which discloses how an electronic controller 72 determines changes in the amount of vehicle velocity associated with road surface roughness and the required acceleration of vehicle speed associated with a particular road surface roughness.  Examiner maps road surface roughness to road surface resistance.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with a road surface resistance of the road, as taught by Tetsuka.  
One would have been motivated to make such a modification to detect information that leads to irregularities associated with road surface state which affect movement of a bicycle as suggested by Tetsuka at [0115].  
Regarding claim 25, the modified Searles teaches the human-powered vehicle control device according to claim 1, (see Searles at the Abstract) but does not expressly disclose further comprising storage having a plurality of road surface resistances that are selectable in correspondence with the road, and the electronic controller being further configured to vary the predetermined speed based on a selected road surface resistance from the road surface resistances prestored in the storage in which the selected road surface resistance corresponds to the road.  Tetsuka teaches further comprising storage having a plurality of road surface resistances that are selectable in correspondence with the road, and the electronic controller being further configured to vary the predetermined speed based on a selected road surface resistance from the road surface resistances prestored in the storage in which the selected road surface resistance corresponds to the road (See Tetsuka at [0028] which discloses a bicycle control device comprising an electronic controller and a memory; Examiner maps memory to storage.  [0028] further discloses that switching information associated with the road surface state is stored in memory.  Tetsuka at [0123] discloses how an electronic controller 72 determines changes in the amount of vehicle velocity associated with road surface roughness and the required acceleration of vehicle speed associated with a particular road surface roughness over a period of time.  Examiner notes that these changes are associated with a plurality of different road surface roughness.  Examiner maps the road surface roughness data to the plurality of road surface resistances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to include storage having a plurality of road surface resistances that are selectable in correspondence with the road, and the electronic controller being further configured to vary the predetermined speed based on a selected road surface resistance from the road surface resistances prestored in the storage in which the selected road surface resistance corresponds to the road, as taught by Tetsuka.  
One would have been motivated to make such a modification to detect information that leads to irregularities associated with road surface state which affect movement of a bicycle as suggested by Tetsuka at [0115].

Claims 10 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Wahl (US 10,821,970).
Regarding claim 10, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining the handlebar steering angle of the human- powered vehicle is less than a first steering angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the handlebar steering angle is greater than or equal to the first steering angle.)  In a related art, Wahl teaches wherein the electronic controller is further configured to set the predetermined speed to a first predetermined speed upon determining the handlebar steering angle of the human- powered vehicle is less than a first steering angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the handlebar steering angle is greater than or equal to the first steering angle (see Wahl, at col. 5 lines 47-67, which discloses that the support function is activated by the driver using a switch 12 and that a steering angle can be selected by way of an equation of a steering wheel angle ( which is a function of speed (v).   Examiner notes that the steering angle (is inversely proportional to the velocity as described in the equation disclosed by Wahl.  Thus, the second predetermined speed is set lower than the first predetermined speed as the steering angle is increased.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to set the predetermined speed to a first predetermined speed upon determining the handlebar steering angle of the human- powered vehicle is less than a first steering angle, and the electronic controller is further configured to set the predetermined speed to a second speed that is lower than the first predetermined speed upon determining the handlebar steering angle is greater than or equal to the first steering angle, as taught by Wahl.  
One would have been motivated to make such a modification to provide support for a driver when carrying out a turning maneuver and to provide driving stability, as suggested by Wahl at col. 1 lines 47-50.  
Regarding claim 33, the modified Searles teaches the human-powered vehicle control device according to claim 1, wherein the electronic controller is configured to vary the predetermined speed in correspondence with the state of the human-powered vehicle, and the state of the human-powered vehicle includes a state of a handlebar steering angle of the human-powered vehicle (see Searles at [0031] which discloses that the controller reduces the drive of the motor in response to detecting that the speed of the cycle has risen to a threshold speed.  Examiner mapped the threshold speed to the predetermined speed.  Also, see Wahl, at col. 5 lines 47-67, which discloses that the support function is activated by the driver using a switch 12 and that a steering angle can be selected by way of an equation of a steering wheel angle ( which is a function of speed (v).   Examiner notes that the steering angle (is inversely proportional to the velocity as described in the equation disclosed by Wahl.  Examiner notes that the predetermined velocity or speed may be varied as a function of the steering angle.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed in correspondence with the state of the human-powered vehicle, and the state of the human-powered vehicle includes a state of a handlebar steering angle of the human-powered vehicle, as taught by Wahl.  
One would have been motivated to make such a modification to provide support for a driver when carrying out a turning maneuver and to provide driving stability, as suggested by Wahl at col. 1 lines 47-50.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Matsudaira (US 2007/0066443).
Regarding claim 11, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly disclose wherein the electronic controller is further configured to detect that the human-powered vehicle is in the turning state from the traveling speed of the human-powered vehicle and at least one of the angle of the human-powered vehicle and the handlebar steering angle of the human-powered vehicle.  In a related art, Matsudaira teaches wherein the electronic controller is further configured to detect that the human-powered vehicle is in the turning state from the traveling speed of the human-powered vehicle and at least one of the angle of the human-powered vehicle and the handlebar steering angle of the human-powered vehicle (see Matsudaira at [0003] that discloses a transmission control device which determines whether the vehicle is turning based on at least a vehicle speed and a steering angle of a steering wheel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed as a function of a roll angle associated with an upcoming curve, as taught by Matsudaira.  
One would have been motivated to make such a modification to include a vehicular transmission control device which is configured to restrict gear change operations with a vehicle is turning or cornering, as suggested by Matsudaira at [0002].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Jones (US 2002/0100628).
Regarding claim 12, , the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract, which discloses an electrically assisted cycle kit 50 and a controller 60 for controlling the drive of a motor 58), but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to the traveling speed of the human-powered vehicle at a point of time in which the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state.  In a related art, Jones teaches wherein the electronic controller is further configured to set the predetermined speed to the traveling speed of the human-powered vehicle at a point of time in which the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state (see Jones at [0037] which discloses that a cruise control can be activated when riding at any rate of speed by pressing the on button located on the electronic cruise control panel.  Examiner notes that the cruise control may be used the control speed at any point in time including the time in which a turn is started while a vehicle is in a turning state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to vary the predetermined speed as a function of a roll angle associated with an upcoming curve, as taught by Jones.  
One would have been motivated to make such a modification to include a cruise control system for a bicycle that allows the cyclist to rest while maintaining speed to travel the desired distance, as suggested by Jones at [0012].  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Searles (US 2013/0311020) in view of Kim (US 2020/0019431) and further in view of Lee et al. (US 2014/0053030).
Regarding claim 13, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to an average value of the traveling speed of the human-powered vehicle for a period from a time point in which the turning state of the human-powered vehicle started until a predetermined time upon determining the human-powered vehicle is in the turning state.  Kim teaches setting a predetermined speed (see Kim at [0097] which discloses an adaptive cruise control performing a smart cruise control function of setting the appropriate speed).  In a related art, Lee teaches an average value of the traveling speed of the human-powered vehicle for a period from a time point in which the turning state of the human-powered vehicle started until a predetermined time upon determining the human-powered vehicle is in the turning state (see Lee at [0042] which discloses a vehicular trip computer that provides an average speed; Examiner notes that the average speed may be computed from a first time such as the start of a turning state until a second time or predetermined time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to provide an average value of the traveling speed of the human-powered vehicle for a period from a time point in which the turning state of the human-powered vehicle started until a predetermined time upon determining the human-powered vehicle is in the turning state, as taught by Lee.  
One would have been motivated to make such a modification to provide such trip data or information, as suggested by Lee at [0043].  
Regarding claim 14, the modified Searles teaches the human-powered vehicle control device according to claim 5, (see Searles, at the Abstract) but does not expressly disclose wherein the electronic controller is further configured to set the predetermined speed to an average value of the traveling speed of the human-powered vehicle for a case where the human-powered vehicle travels over a distance from a predetermined location to a location where the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state.  Kim teaches setting a predetermined speed (see Kim at [0097] which discloses an adaptive cruise control performing a smart cruise control function of setting the appropriate speed).  In a related art, Lee teaches an average value of the traveling speed of the human-powered vehicle for a case where the human-powered vehicle travels over a distance from a predetermined location to a location where the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state (see Lee at [0006] which discloses a vehicular trip computer that provides an average speed from the start driving point to the current driving point.  Examiner notes that the average speed may be computed by the trip computer over a distance between any two locations regardless of whether the vehicle is in a turning state or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Searles in order to provide an average value of the traveling speed of the human-powered vehicle for a case where the human-powered vehicle travels over a distance from a predetermined location to a location where the turning state of the human-powered vehicle started upon determining the human-powered vehicle is in the turning state, as taught by Lee.  
One would have been motivated to make such a modification to provide such trip data or information, as suggested by Lee at [0043].  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661